      Case: 1:19-cv-00065-GHD-DAS Doc #: 1 Filed: 03/14/19 1 of 3 PageID #: 1



                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF MISSISSIPPI
                             ABERDEEN DIVISION

JENNIFER PORTER                                                             PLAINTIFF

V.                                                               1:19cv65-GHD-DAS
                                                       CASE NO. _____________________

STEEL DYNAMICS COLUMBUS, LLC                                              DEFENDANT


                                NOTICE OF REMOVAL

      COMES NOW, Steel Dynamics Columbus, LLC (“Steel Dynamics”), and

files this its Notice of Removal from the Circuit Court of Lowndes County,

Mississippi, to the United States District Court for the Northern District of

Mississippi, Aberdeen Division, and in support thereof would state the

following:

             THE COURT HAS FEDERAL-QUESTION JURISDICTION
                     PURSUANT TO 28 U.S.C. § 1331

      1.     The Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1331, and, therefore, this action is removable pursuant to 28 U.S.C. §

1441 and 1446.

      2.     On March 1, 2019, Plaintiff Jennifer Porter served Defendant Steel

Dynamics with a Complaint that was filed on January 22, 2019 in the Circuit Court of

Lowndes County, Mississippi.

      3.     Plaintiff’s Complaint purports to assert a claim under the Family Medical

Leave Act on its face, Plaintiff’s Family-Medical-Leave-Act claim arises under the laws

of the United States, and, therefore, this Court has federal-question jurisdiction under

28 U.S.C. § 1331. [See State-Court Complaint (Ex. 1)].




                                           1
      Case: 1:19-cv-00065-GHD-DAS Doc #: 1 Filed: 03/14/19 2 of 3 PageID #: 2



  THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

       4.      The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) in that it

is being filed within 30 days of the date on which Steel Dynamics was served, March 1,

2019. [Id.].

       5.      The Circuit Court of Lowndes County, Mississippi is located within the

Northern District of Mississippi, Aberdeen Division.

       6.      Pursuant to 28 U.S.C. § 1446(a), a complete copy of all process,

pleadings, and other papers that have been served upon Steel Dynamics in the State

Court proceeding, which as of now includes only the Summons and Complaint, will be

electronically filed with the United States District Court for the Northern District of

Mississippi, Aberdeen Division. [Id.].

       7.      Pursuant to 28 U.S.C. § 1446(d), Plaintiff, through her counsel, is being

served with a copy of this Notice of Removal; and a copy of this Notice of Removal is

being filed with the Circuit Court of Lowndes County, Mississippi.

       8.      By filing this Notice, Defendant does not waive any defenses that may be

available to it, including but not limited to those defenses enumerated in Federal Rule

of Civil Procedure 12(b).

                                      CONCLUSION

       For the foregoing reasons, the Court has jurisdiction over this action pursuant

to 28 U.S.C. § 1331, and this action is properly removed to this Court pursuant to 28

U.S.C. §§ 1441 and 1446.

       Dated: March 14, 2019.

                                         Respectfully submitted,

                                         STEEL DYNAMICS COLUMBUS, LLC

                                         By: /s/ Jacob A. Bradley
                                               One of Their Attorneys

                                            2
      Case: 1:19-cv-00065-GHD-DAS Doc #: 1 Filed: 03/14/19 3 of 3 PageID #: 3




OF COUNSEL:

Scott F. Singley, MSB #100134
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
Post Office Box 7520
410 Main Street
Columbus, MS 39701
Telephone: (662) 240-9744
Facsimile: (662) 240-4127
ssingley@brunini.com

Jacob A. Bradley, MSB # 105541
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
190 E. Capitol Street, Suite 100 (39201)
Post Office Drawer 119
Jackson, Mississippi 39205-0119
Telephone: 601-948-3101
Facsimile: 601-960-6902
jbradley@brunini.com

                            CERTIFICATE OF SERVICE
      The undersigned certifies that he has this day filed this pleading with the Clerk

of the Court, through the Court’s ECF system, which provided a copy to all counsel of

record.

      Dated:   March 14, 2019.


                                       /s/ Jacob A. Bradley




                                          3
